NO. 28393

            IN THE SUPREME COURT OF THE STATE OF HAWAI#I
                                           Electronically Filed
                                           Intermediate Court of Appeals
                                           28393
          STATE OF HAWAI#I, Respondent-Plaintiff-Appellee,
                                           29-SEP-2010
                                 vs.       01:02 PM

           DONALD ISEKE, Petitioner-Defendant-Appellant.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                       (FC-CR NO. 06-1-2080)

         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
                 (By: Nakayama, J., for the court1)

           Petitioner-Defendant-Appellant’s application for writ

of certiorari filed on August 16, 2010, is hereby rejected.

           DATED:    Honolulu, Hawai#i, September 29, 2010.

                                         FOR THE COURT:
                                         /s/ Paula A. Nakayama
                                         Associate Justice

Jeffrey A. Hawk of
Hawk Sing Ignacio & Waters
for petitioner-defendant-
appellant on the application




     1
       Considered by: Recktenwald, C.J., Nakayama, Acoba and Duffy, JJ., and
Circuit Judge Pollack in place of Moon, C.J., recused and retired.